Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/16/2021 has been entered.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

4.	Claims 17-20, 22-28 and 30-33  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pan et al. (US Patent 2019/0281590) in view of Papasakellariou et al. ( US Patent 2015/0092721)
Regarding claims 17, 24, 25, 32 and 33 Pan et al. discloses a base station (BS)/method operating a plurality of carriers, the BS comprising( see fig. 3, eNB, plurality of carriers): 	
a transceiver;  and a processor configured to control the transceiver to: transmit/receive, to a user equipment (UE) through a first carrier among the plurality of 
receive, /transmit from the UE through the second carrier, the PUSCH signal as scheduled based on the UL grant-DCI( see[0044] In this example, a 2 bit field may inform the WTRU that DCI format allocation applies to component carrier z1, component carrier z2 or both.  The 2-bit field may also indicate the number of other component carriers taken from an ordinal set to use in the UL transmission,); and 
Pan et al.  fail to specifically point out transmit,/receive only through the same  first carrier other than the second carrier, hybrid automatic repeat request (HARQ) information regarding the PUSCH signal received through the second carrier as claimed.
Papasakellariou et al. teaches transmit, /receive only through the same first carrier other than the second carrier, hybrid automatic repeat request (HARQ) information regarding the PUSCH signal received through the second carrier ( see fig. 9 section 900, the advanced-UE successfully decodes the first UL SA 900 in primary DL CC,  and fig. 10 section 1010, UL SA is successfully decoded in the primary DL CCC 1010,  see[0017] The SA information bits correspond to several fields such as, for example, a Resource Allocation (RA) field indicating the part of the operating BandWidth (BW) allocated to a UE for PDSCH reception (DL SA) or PUSCH transmission (UL SA), a 
Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine Pan et al. invention with Papasakellariou et al. invention because Papasakellariou et al. invention provides methods and apparatus for the transmission of Scheduling Assignments (SAs) by a base station in multiple Component Carrier (CCs) of a communication system.( see Papasakellariou et al. [0034]).
Regarding Claims 18 and 26 Pan et al. in view of Papasakellariou et al. discloses everything as applied above (see claims 17 and 25). 
wherein the UL grant-DCI for the second carrier is not received through the second carrier( see [0084] DL component carrier #x may be paired with UL component carrier #y such that WTRU receives PDCCH in DL component carrier #x and transmits PUSCH in UL component carrier #y accordingly.  UL component carrier #y may be used to report CQI, PMI, RI or ACK/NACK corresponding to DL component carrier #x.) 
 Regarding Claims 19 and 27 Pan et al. in view of Papasakellariou et al. discloses everything as applied above (see claims 17 and 25). 
wherein a position of the carrier indication information is fixed within the UL grant-DCI regardless of a DCI format of the UL grant-DCI (see [0037] An example mapping rule may be that an UL grant transmitted in DL component carrier y carries control information for UL component carrier z, where z=f(y) and f(*) is a fixed mapping function that associates the UL and DL component carriers. ) . 
Claims 20 and 28 Pan et al. in view of Papasakellariou et al. discloses everything as applied above (see claims 17 and 25). 
wherein the UL grant-DCI begins with the carrier indication information( see fig. 8, carrier information at the beginning, see [0063] example block diagram of the relationship between the component carriers and dedicated search spaces and cross carrier scheduling). 
Regarding Claims 22 and 30 Pan et al. in view of Papasakellariou et al.  discloses everything as applied above (see claims 17 and 25). 
retransmitting the PUSCH signal through the second carrier based on the HARQ information.( see [0082]  when a DL-SCH transmission occurs, and UL hybrid automatic repeat request (HARQ) feedback indicating successful or unsuccessful transmission may need to be transmitted, it may be necessary to know which UL component carrier may report the HARQ feedback for the DL-SCH transmission.  Similarly when a UL-SCH transmission occurs, it may be necessary to know which component carrier DL HARQ feedback may be assigned to.)
 Regarding Claims 23 and 31 Pan et al. in view of Papasakellariou et al.  discloses everything as applied above (see claims 17 and 25). 
receiving, through the first carrier, a PDCCH signal including downlink (DL) grant-DCI for scheduling reception of a physical downlink shared channel (PDSCH) signal, wherein the DL grant-DCI includes carrier indication information(see [0012] include specifying the mapping rules for DL component carriers that transmit DL 
receiving, through the second carrier, the PDSCH signal based on a determination that the carrier indication information of the DL grant-DCI is related to the second carrier(see[0063-64] The WTRU then uses the DCI information to receive the PDSCH or transmit the PUSCH (730).  This is then repeated for the additional search space segments in the identified component carrier using the same RNTIs (735).   The DCI information may allow cross carrier scheduling such that the DCI 
(in the PDCCH) in a component carrier (say CC x) may schedule PDSCH (or PUSCH) in a different component carrier (say CC y), where CC x may not be equal to CC y.)
 Allowable Subject Matter
5.	Claims 21 and 29 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
6.	Applicant's arguments filed 1/19/2021 have been fully considered but they are not persuasive. 
In the remarks on pg. 7-9 of the amendment, the applicant contends that Pan et al. in view of Papasakellariou et al. does not teach or suggest “transmit, /receive only through the same first carrier other than the second carrier, hybrid automatic repeat request (HARQ) information regarding the PUSCH signal received through the second carrier”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MON CHERI S DAVENPORT whose telephone number is (571)270-1803.  The examiner can normally be reached on M to F 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MON CHERI S DAVENPORT/Examiner, Art Unit 2462                                                                                                                                                                                                        May 20, 2021

/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462